Citation Nr: 0712444	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from August 8, 2003, to August 11, 
2003, at Eastern Ozarks Regional Health Systems and/or Baxter 
Regional Medical Center.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from August 1965 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
Center (MC) in North Little Rock, Arkansas.  

In June 2006, the Board remanded this claim after pointing 
out that the veteran had appointed the Arkansas Department of 
Veterans Affairs as his accredited representative before VA, 
and that there was no indication in the file that any 
argument was sought from the representative regarding this 
claim.  In July 2006, a Statement of Accredited 
Representative in Appealed Case (VA Form 646) was received 
noting the The American Legion on the cover page; however, 
the second page indicates that it was in fact prepared by the 
Arkansas Department of Veterans Affairs.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran seeks payment or reimbursement for emergency 
services for treatment at non-VA medical facilities between 
August 8, 2003 and August 11, 2003.  He contends that his 
medical expenses should be paid by VA because, "VA advised 
me to be monitored in an ambulance and go to Baxter 
Hospital."  He argues that a physician at "Cherokee Village 
Hospital" (apparently another name for Eastern Ozarks 
Regional Health Systems) called VA and was advised that VA 
did not have any room and to take him to "Mtn. Home 
Hospital," and that he was advised that "the bills were pre 
approved."  See veteran's notice of disagreement, received 
in June 2004; substantive appeal, received in July 2004.  

As of August 2003, service connection was not in effect for 
any disabilities.

A report from the Eastern Ozarks Regional Health Systems 
(EORHS) is somewhat difficult to read, but appears to show 
that on August 8, 2003, at about 2:25 p.m., the veteran was 
treated for complaints of dizziness, decreased blood 
pressure, and "chest pain/tightness."  The report notes a 
medical history that included high blood pressure.  There is 
a notation of left arm tingling.  A phone number for a VA 
E.R. (emergency room) is listed, and there is a notation of 
"VA [illegible] diversion."  A variety of testing was 
performed and there is a notation of "labs all normal," and 
a notation of an electrocardiogram irregularity.  The 
diagnostic impressions were angina pectoris, "hypertension 
by history," and "allergy to aspirin."  The report 
indicates that the veteran was referred to "COBRA - Baxter 
Regional" and that he was discharged in stable condition at 
4:55 p.m.  

A report from the Baxter Regional Medical Center (BRMC), 
notes a date of August 9, next to notations of CP (chest 
pain), h/o DJD (history of degenerative joint disease), HTN 
(hypertension), and h/o (history of) tobacco abuse.  Another 
notation appears to note a date of August 11, next to 
notations of c/o (complaints of) CP (chest pain), "feels 
better this am" (morning).  

In February 2004, the VAMC denied the claim.  The VAMC's 
denials, which were sent to four private health care 
providers associated with the treatment in issue (BRMC, Ozark 
Pathology Associates, Spring River Paramedic Ambulance 
Service, and Mountain Home Radiology), indicate that "VA 
facilities were feasibly available to provide the care."  In 
addition, the notification to BRMC notes "other reason" as, 
"Veteran was stable at time of transfer from Hospital in 
Salem."    

In June 2004, the veteran filed a notice of disagreement.  
The Statement of the Case, dated in July 2004, states that 
the reason for the denial of the claim was that "patient was 
stable per medical information."  

In essence, the VAMC's determinations indicate that it 
determined that the veteran's care was non-emergent, and that 
VA facilities were feasibly available.  

There is no denial letter addressed to EORHS, and it is 
unclear whether or not the veteran's initial treatment at 
this facility was granted.  See 38 C.F.R. § 17.1002 (2006).  
With regard to the denial letters, no medical bills have been 
associated with the claims file, and the VAMC's documentation 
is written in such a way that it is unclear: 1) whether the 
denial of ambulance services (Spring River Paramedic 
Ambulance Service) was for services provided to the veteran 
for his initial transfer to EORHS on August 8, 2003, or for 
his transfer from EORHS to BRMC for subsequent treatment; and 
2) whether the bills from Ozark Pathology Associates and 
Mountain Home Radiology are for services provided in 
association with the veteran's initial treatment at EORHS, or 
subsequent treatment at BRMC.  

On remand, the VAMC should clarify as to whether the denial 
of Spring River Paramedic Ambulance Service's expenses is 
based on ambulance services provided to the veteran during 
his initial transfer to EORHS on August 8, 2003, or for his 
transfer from EORHS to BRMC for subsequent treatment, and 
whether the services provided by Ozark Pathology Associates 
and Mountain Home Radiology were provided in association with 
the veteran's initial treatment at EORHS, or his later 
treatment at BRMC.  Copies of the bills should be obtained 
and associated with the claims folder.

To the extent that several of the denial letters indicate 
that VA facilities were feasibly available, that there are no 
relevant  findings in the claims files.  On remand, should 
the VAMC continue to find that VA facilities were feasibly 
available, it should supplement the record with appropriate 
findings, including any records of contact made between the 
VAMC and EORHS, and or any pre-approvals, as claimed by the 
veteran.  

It does not appear that the veteran's complete treatment 
records from Baxter Regional Medical Center ( Mountain Home 
Hospital) are of record, and these should be associated with 
the claims folder.

Finally, the emergency room record from EORHS lists the 
veteran's family physician as the Mountain Home VA.  On 
remand, the VAMC must ascertain whether the veteran was 
enrolled in the VA healthcare system and whether he had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24 month period prior to his treatment 
at Eastern Ozarks Regional Health Systems and/or Baxter 
Regional Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the veteran was 
enrolled in the VA healthcare system and 
had received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24 month period prior to his treatment 
at Eastern Ozarks Regional Health Systems 
and/or Baxter Regional Medical Center.  
Document this information in the claims 
folder.

2.  Enter findings into the record as to: 
a) whether the denial of the veteran's 
expenses incurred with the Spring River 
Paramedic Ambulance Service is based on 
ambulance services provided to the veteran 
during his initial transfer to EORHS on 
August 8, 2003, or on ambulance services 
provided to the veteran for his subsequent 
transfer from EORHS to BRMC; and 
b) whether the services provided by Ozark 
Pathology Associates and Mountain Home 
Radiology were provided in association 
with the veteran's initial treatment at 
EORHS on August 8, 2003, or his subsequent 
treatment at BRMC.  

3.  Copies of the bills from EORHS, Baxter 
Regional Medical Center, Ozark Pathology 
Associates, Spring Valley Paramedic 
Ambulance Services, and Mountain Home 
Radiology should be obtained and 
associated with the claims folder.

4.  Concerning whether VA facilities were 
feasibly available, supplement the record 
with appropriate findings.  Any records of 
contact made between the VAMC and EORHS, 
and any pre-approvals, should be 
associated with the claims folder.  As 
noted above, the emergency room record 
from EORHS lists a phone number for a VA 
E.R. (emergency room), and there is a 
notation of "VA [illegible] diversion."  

5.  Obtain the veteran's complete 
treatment records from Baxter Regional 
Medical Center (Mountain Home Hospital), 
dated in August 2003.

6.  Readjudicate the claim on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  See 38 C.F.R. § 17.1002, 17.1003 
(2006).  An appropriate period of time 
should be allowed for response.  

7.  Finally, provide the veteran's 
representative, the Arkansas Department of 
Veterans Affairs, an opportunity to submit 
a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) 
addressing the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



